19-3851
    Wang v. International Business Machines Corp.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 27th day of January, two thousand twenty-one.

    PRESENT:
                ROBERT A. KATZMANN,
                RAYMOND J. LOHIER, JR.,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    Jian Wang, AKA James Wang,

                                Plaintiff-Appellant,

                      v.                                                  19-3851

    International Business Machines Corporation,

                                Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                       JIAN WANG, pro se,
                                                                   Highland, NY.

    FOR DEFENDANT-APPELLEE:                                        DANA G. WEISBROD (Steven
                                                                   J. Seidenfeld, on the brief),
                                                                   Jackson Lewis, P.C., New
                                                                   York, NY.
          Appeal from orders of the United States District Court for the Southern District of New

York (Briccetti, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the orders of the district court are AFFIRMED.

          Jian Wang, through counsel, sued his former employer, International Business Machines

Corp. (“IBM”), in 2011, alleging that it unlawfully terminated him because he was deaf. The

parties engaged in mediation and executed a memorandum of understanding (“MOU”) that

included a $207,500 settlement. Before the parties formalized the settlement, Mr. Wang indicated

to his attorneys that they had miscommunicated the settlement amount to him in American Sign

Language (“ASL”) and that he had understood the amount as $207 million. Mr. Wang refused to

sign the settlement, and his attorneys withdrew from the case. IBM then moved to enforce the

MOU, and in October 2014, the district court granted IBM’s motion and ordered the parties to

submit proposed judgments. Mr. Wang, pro se, submitted a counter-proposed judgment that

rejected the MOU’s terms; the district court entered judgment deeming the action settled,

construed Mr. Wang’s counter-proposed judgment as a motion for reconsideration of the judgment

enforcing the MOU, and denied the motion. In November 2014, Mr. Wang appealed the district

court’s judgment to this Court, and we affirmed. See 634 F. App’x 326 (2d Cir. 2016) (summary

order).

          In July 2019, Mr. Wang, pro se, moved to reopen the case. In his motion, Mr. Wang alleges

that he recently discovered that the district court had omitted to docket a second counter-proposed

judgment that he had purportedly filed in 2014. This second counter-proposed judgment, a re-

                                                  2
created version of which Mr. Wang submitted along with his motion to reopen, contains what he

characterizes as additional evidence that he believed the settlement amount to be $207 million, not

$207,500. Specifically, appendices to the second counter-proposed judgment contain emails from

2014 in which Mr. Wang communicates with a realtor about purchasing a multi-million-dollar

home in Los Angeles, as well as contemporaneous travel reservations to Los Angeles. Mr. Wang

argues in his motion to reopen that the district court never would have ordered enforcement of the

MOU had it been aware of this evidence when the second counter-proposed judgment was first

purportedly filed. The district court construed Mr. Wang’s motion to reopen as a motion under

Fed. R. Civ. P. 60 for relief from a judgment. It then denied the motion as time-barred or meritless.

Mr. Wang moved for reconsideration, which the district court summarily denied, and Mr. Wang

timely appealed. 1

       We review a district court’s denial of a motion brought under Fed. R. Civ. P. 60 for abuse

of discretion. Paddington Partners v. Bouchard, 34 F.3d 1132, 1140 (2d Cir. 1994). We also

review a district court’s denial of a motion for reconsideration for abuse of discretion. Van Buskirk

v. United Grp. of Cos., Inc., 935 F.3d 49, 53 (2d Cir. 2019). A district court abuses its discretion

when it “bases its ruling on an erroneous view of the law or on a clearly erroneous assessment of

the evidence, or renders a decision that cannot be located within the range of permissible


       1
          By letter dated December 18, 2020, Mr. Wang moved the Court to appear in person in
the courthouse for oral argument scheduled for January 14, 2021. Due to ongoing COVID-19
restrictions, the motion is denied. While the Court was prepared to make alternative
accommodations, the plaintiff-appellant informed the Court that he would participate in a
telephonic oral argument and that he would speak through an American Sign Language
interpreter.

                                                 3
decisions.” Yukos Cap. S.A.R.L. v. Feldman, 977 F.3d 216, 234 (2d Cir. 2020). 2

       We find no abuse of discretion in the district court’s well-reasoned opinion denying Mr.

Wang’s motion. First, we agree that Fed. R. Civ. P. 60(a) provides no basis to vacate the district

court’s original judgment enforcing the MOU. Rule 60(a) permits a court to “correct a clerical

mistake or a mistake arising from oversight or omission whenever one is found in a judgment,

order, or other part of the record.” Rule 60(a)’s purpose is “not to reflect a new and subsequent

intent of the court, but to conform the order to the contemporaneous intent of the court.” Marc

Rich & Co. A.G. v. United States (In re Marc Rich & Co. A.G.), 739 F.2d 834, 837 (2d Cir. 1984).

Mr. Wang, however, does not seek to conform the court’s 2014 order to its original intent; rather,

he argues that, had the district court docketed his second counter-proposed judgment and

considered his evidence that he expected a multi-million-dollar settlement, it would not have

ordered enforcement of the MOU. Thus, the district court did not abuse its discretion in holding

that, to the extent Mr. Wang moves for relief under Fed. R. Civ. P. 60(a), his motion is meritless.

       Alternatively, construing Mr. Wang’s motion as a motion for relief under Fed. R. Civ. P.

60(b), we agree with the district court that the motion is untimely. Motions under subsections (1)

(due to mistake, inadvertence, surprise, or excusable neglect), (2) (due to newly-discovered

evidence), or (3) (due to fraud, misrepresentation, or misconduct by an opposing party) of Rule

60(b) must be filed “no more than a year after the entry of the judgment or order or the date of the

proceeding.” Fed. R. Civ. P. 60(c)(1). “The one-year limitation period for Rule 60(b)[(1)–(3)]



       2
           In quoting cases, all internal quotation marks, citations, and alterations are omitted.

                                                   4
motions is absolute.” Martha Graham Sch. & Dance Found., Inc. v. Martha Graham Ctr. of

Contemp. Dance, Inc., 466 F.3d 97, 100 (2d Cir. 2006). Mr. Wang filed his motion to reopen in

July 2019—nearly five years after the district court’s judgment enforcing the MOU. Accordingly,

if construed as a motion under Rule 60(b)(1), (2), or (3), the motion would be untimely. The fact

that Mr. Wang claims that he originally filed his second counter-proposed judgment in 2014 is

irrelevant because the filing subject to the one-year limitations period is the current motion.

       Further, although motions brought under Rule 60(b)(4), (5), or (6) are not subject to a strict

one-year limitations period, they must nevertheless be brought within a “reasonable time.” Fed. R.

Civ. P. 60(c)(1). When assessing what constitutes a “reasonable time,” we look to “the particular

circumstances of the case, taking into account the reason for any delay, the possible prejudice to

the non-moving party, and the interests of finality.” Thai-Lao Lignite (Thailand) Co. v. Gov’t of

Lao People’s Democratic Republic, 864 F.3d 172, 182 (2d Cir. 2017). Under this standard, Mr.

Wang’s motion, if construed as a motion under Rule 60(b)(4), (5), or (6), would not have been

brought within a reasonable time. His claimed reason for waiting nearly five years before filing

this motion—that he never checked the district court’s docket to confirm that it had received the

second counter-proposed judgment because of the $.10-per-page printing fee—does not justify a

delay of this magnitude. Additionally, reopening this case would cause significant prejudice to

IBM, which already has paid Mr. Wang in accordance with the settlement, and would undermine

the interest in finality. See Rodriguez v. Mitchell, 252 F.3d 191, 201 (2d Cir. 2001) (holding that a

Rule 60(b)(6) motion brought three-and-a-half years after the original judgment was not brought

within a “reasonable time”). Accordingly, the district court did not abuse its discretion when it

                                                 5
held that Mr. Wang did not demonstrate a claim to relief under any provision of Rule 60.

       We have considered Mr. Wang’s remaining arguments and find in them no grounds for

reversing the decisions below. Accordingly, we AFFIRM the orders of the district court.


                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               6